Title: From Benjamin Franklin to William Franklin, 25 July 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, July 25. 1773
I wrote to you pretty fully per Osborne, since which I attended the Hearing at the Council Board against the Report of the Board of Trade on the Complaint of Mr. Livius. I think I sent you a Copy of the Complaint and Answer among the Pamphlets, containing also the Report. The Time was only sufficient to hear the Counsel for Govr. Wentworth and against the Report. They seem’d to make a pretty good Case of it, but there is no judging till the other side is heard, which will be next Thursday. Gilbert Francklin, whom you may remember as Partner to Anthony Bacon, is making Interest to be Governor in Case Wentworth is removed, and some of the Board of Trade are his Friends. It is doubtful what the Issue will be; but the Expence must be great to the Governor tho’ he should be continued, and Livius if he fails will be half ruined.
I paid into the Hands of Mr. Walpole yesterday Six hundred Pounds, being for Mr. Galloway’s Share, yours and mine, £200 each, which is for the Purchase-money, and the overplus towards the Charges. I enclose your Receipt. The Idea given me was that the Patent will pass the Seals in a few Days, when the Money is to be paid; but I have just now learnt from the Council Office that the Form put into the Attorney General’s Hands by Mr. Wharton, is objected to by the Attorney on Account of its making the Proprietors all joint-tenants, so that those who die will lose their Shares and the Survivors take, which the Attorney supposes could not be the Intention of the Grantees, and for these Reasons he and the Sollicitor General have return’d the Draft to the Council disapprov’d, so that there must be a new Reference, for which a Council must be got together, and that can scarce be done till the next Meeting of Parliament. Before I heard this I ask’d Maj. Trent who drew the Draft. His Answer was, it was somebody Mr. Wharton got to do it, he could not tell who. Dagge is dissatisfied that he was not consulted and thinks it should have been shown to Mr. Jackson, to him, and to all of us. Blair, Clerk of the Council, made a Remark on the Occasion a little particular. That Man, says he, speaking of Wharton, is too fine, he outwits himself. I want to see the Draft, that I may know what this meant. Keep all this to yourself.

I have sent you in Capt. Sutton a Box containing two Skillets and two small Kettles of Bellmetal, the latter being recommended here rather than Skillets, but if you don’t chuse them send them to your Sister, or one of each. The Box is fill’d up with some Pamphlets, which you may send to my House, or keep them till my Return.
There is another Box for you from Mr. Sergeant which I receiv’d with the enclos’d Note. I think he told me it was to contain a little Present of Wine. My Love to Betsey. I am ever Your affectionate Father
B F.

I shall write to Mr. Galloway per the Packet of next Week. My Respects to him.

